Case 7:19-cv-08262-VB Document 26 Filed 02/04/20 Page 1of1

ROBERT L. ARLEO, ESQ. P.C.
380 Lexington Avenue, 17'" Floor
New York, N.Y. 10168
Telephone: (212) 551-1115 Fax: (518) 751-1801
Email: robertarleo@gmail.com

 

Honorable Vincent L. Briccetti
United States District Judge

The Hon. Charles L. Brient Jr.
Federal Building and U.S. Courthouse
300 Quaroppas Street

White Plains, New York 10601

HCALLE Fo

Re: Yisroel Bruck v. Absolute Resolutions Investments, LLC and
Forster & Garbus, LLP

19-cv-8262 (VB)

Dear District Judge Briccetti:

 

   
  
 

As Your Honor may recall I represent the Defendants named in the above-entitled action. The
Defendants have filed Amotion to compel the Plaintiff to proceed to arbitration. The Plaintiff has
now opposed that motiok. After review of the Plaintiffs opposition, and further discussion with
my clients, the Defendants wish to withdraw their motion to compel arbitration and will be filing
a motion for judgment on the pleadings. I will consult with Plaintiffs attorneys in the attempt to
agree upon a briefing schedWe for submission to Your Honor for approval.

Respectfully submitted,
/ s / Robert L. Arleo
Robert L. Arleo

RLA:gra
Ce: All attorneys of record via ECF

 

Defendants’ application is GRANTED IN PART? Defendants’
motion to compel arbitration (Doc. # 22) is withdrawn and the
Clerk is instructed to terminate the motion. Defendants’ motion
for judgment on the pleadings shall be filed by 2/27/2020,
plaintiff's opposition shall be filed by 3/12/2020, and
defendants’ reply shall be filed by 3/19/2020.

SO —

26/22

Vincent L. Briccetti, U.S.D.J. Date

 

 

 

 
